Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to a Response to Election/Restriction Filed entered on April 25, 2022 for patent application 17/049,697 filed on October 22, 2020.


Claims 1-17 are pending.


Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 25, 2022.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims does not fall within at least one of the four categories of patent eligible subject matter because a computer program is not one of a process, a machine, a manufacture, or a composition of matter. The claim could be amended to read “a non-transitory computer readable medium storing a program that, when executed by a processor, causes the processor to…,” or something similar, in order to overcome this rejection. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockhammer et al. (Pub. No.: US 2017/0063960).
Regarding claim 10, Stockhammer discloses a transmission apparatus comprising: a transmission unit (Fig. 16, element 480, para. [0181]) that transmits, to an external device, second stream data that are object data (Fig. 16, elements 482, 486 and 508, paras. [0180]-[0187]) corresponding to first stream data that are bit stream data (Fig. 16, elements 482, 484 and 506, paras. [0180]-[0187]).
Regarding claim 11, Stockhammer discloses the transmission apparatus according to claim 10, further comprising: a generation unit that generates the second stream data (Fig. 16, element 474, para. [0181]), wherein the generation unit includes information regarding a timing of switching the first stream data in metadata to be used for reproducing the second stream data (Figs. 7A and 7B, para. [0130]; “each representation for a given adaptation set may have a different bitrate, to support bandwidth adaptation. Metadata is offered that points to the objects (separately, there may be a mapping between objects and adaptation sets, e.g., in MPEG-H metadata). All representations, in this example, are time-aligned, to permit synchronization and switching.”).
Regarding claim 12, Stockhammer discloses the transmission apparatus according to claim 11, wherein the generation unit stores at least one piece of metadata to be used for processing for reproducing the second stream data, and object data in a same segment (Figs. 7A and 7B, para. [0130]. As the claim does not define “segment,” this could refer to many different things, including a segment of the memory, as the claim language states that the generation unit “stores…metadata… in a… segment.” Thus, it is axiomatic that metadata and object data would be stored in a same segment of the memory, which in a broad but reasonable interpretation could be the entire memory.).
Regarding claim 13, Stockhammer discloses the transmission apparatus according to claim 11, wherein the generation unit stores metadata to be used for processing for reproducing the second stream data, and object data in different segments (Fig. 5A, elements 204 and 210, paras. [0120]-[0126]).
Regarding claim 14, Stockhammer discloses the transmission apparatus according to claim 10, wherein the first stream data are video stream data (Fig. 16, elements 482, 484 and 506, paras. [0180]-[0187]), and the second stream data are audio stream data (Fig. 16, elements 482, 486 and 508, paras. [0180]-[0187]).
Regarding claim 15, Stockhammer discloses the transmission apparatus according to claim 10, wherein the second stream data are data defined by MPEG-Dynamic Adaptive Streaming over Http (DASH) (Fig. 16, elements 478, 490 and 502, paras. [0181]-[0186]).
Regarding claim 16, Stockhammer discloses a transmission method to be performed by a computer, comprising: transmitting, to an external device, second stream data (Fig. 16, element 480, para. [0181]) that are object data (Fig. 16, elements 482, 486 and 508, paras. [0180]-[0187]) corresponding to first stream data that are bit stream data (Fig. 16, elements 482, 484 and 506, paras. [0180]-[0187]).
Regarding claim 17, Stockhammer discloses a program for causing a computer to: transmit, to an external device, second stream data (Fig. 16, element 480, para. [0181]) that are object data (Fig. 16, elements 482, 486 and 508, paras. [0180]-[0187]) corresponding to first stream data that are bit stream data (Fig. 16, elements 482, 484 and 506, paras. [0180]-[0187]).


Conclusion
Claims 10-17 are rejected. Claims 1-9 are withdrawn from consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 29, 2022